UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
THOMAS HARDIE,
                                                    1:18-CV-470
                        Plaintiff,                  (GLS/CFH)

                 v.

CITY OF ALBANY et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Thomas Hardie
Pro Se
Woodbourne Correctional Facility
99 Prison Road
PO Box 1000
Woodbourne, NY 12788

FOR THE DEFENDANTS:
The Rehfuss Law Firm, P.C.               STEPHEN J. REHFUSS, ESQ.
40 British American Blvd.
Latham, NY 12110

Gary L. Sharpe
Senior District Judge

                MEMORANDUM-DECISION AND ORDER

                               I. Introduction

     Plaintiff pro se Thomas Hardie brings claims under 42 U.S.C. § 1983

against defendants the City of Albany and City of Albany Police Officers
Jarrod Jourdin, Raven Dixon, and John Buhner. (2d Am. Compl., Dkt.

No. 17.) Pending before the court are (1) Hardie’s motion to strike, (Dkt.

No. 29), (2) defendants’ cross-motion to dismiss, (Dkt. No. 34), (3) Hardie’s

motion for sanctions, (Dkt. No. 48), (4) Hardie’s motion for partial summary

judgment, (Dkt. No. 50), and (5) Hardie’s request for a stay, (Dkt. No. 56).

For the reasons stated below, defendants’ cross-motion to dismiss is

granted in part and denied in part, and all other motions are denied.

                                II. Background

A.    Facts1

      Hardie generally alleges that three City of Albany Police Officers

(defendants officers Jourdin, Dixon, and Buhner) used excessive force on

him during the course of an arrest, and that those same officers repeatedly

denied Hardie’s request for medical care. (See generally 2d Am. Compl,

Dkt. No. 17.)

      On the evening of April 28, 2017, Hardie was approached by

defendant police officers near his home in Albany, New York who,

according to Hardie, “forcefully push[ed]” him, “pull[ed]” him, “physically

      1
          The facts are drawn from Hardie’s second amended complaint, (Dkt. No. 17),
and presented in the light most favorable to him. Citations to this pleading and all
other filings are to the CM/ECF-generated page numbers.

                                         2
assault[ed]” him, and “knock[ed] [him] to the ground.” (Id. at 14.) And

while defendant police officers were handcuffing Hardie, officer Jourdin

“stepped” and “stomped” on his right hand with “hard bottom footwear,”

which caused Hardie to suffer an injury to the fourth digit finger of his right

hand. (Id.) Officer Dixon then transported Hardie to the police station,

during which Hardie had a “noticeable bleeding right hand” and during

which Hardie informed officer Dixon that he was in pain. (Id. at 15.)

      Upon arriving at the station, Hardie made a request for medical

attention and showed officer Dixon his injury. (Id. at 16.) Officer Dixon did

not comply with Hardie’s request, and instead attempted to “interrogate”

him. (Id.) Shortly thereafter, officer Jourdin arrived at the Albany Police

Station and—with notice of Hardie’s injury—aggravated the injury further

with an “agonizing twist” and by “tightly applying handcuffs.” (Id.) Officer

Jourdin also “grabbed the center chain of the handcuff” and “yanked,

pulled and raised [Hardie’s] cuffed hands above [his back],” while he

“pushed and shoved [Hardie] into a jail holding cell,” which aggravated the

injury even further. (Id. at 18.) Hardie stayed in that holding cell for

approximately six and a half hours without being provided medical

attention. (Id.)

                                       3
      Hardie was eventually transported to the Albany County Correctional

Facility, where a correction officer documented an injury to Hardie’s right

hand and sent him to the facility’s medical staff. (Id. at 19.) The medical

staff cleaned Hardie’s injured hand and wrapped it in gauze. (Id.)

Approximately one week later, Hardie reported back to the facility’s medical

staff, where a doctor informed him that he had fractured the fourth digit

finger on his right hand. (Id. at 20.) This injury was later confirmed by an

orthopedic surgeon. (Id.) Hardie was in a cast for nearly two months as a

result of his injury. (Id. at 20-21.)

      Hardie seeks compensatory and punitive damages from each

individual defendant in his or her individual capacity, but seeks no

damages against the City of Albany. (Id. at 22-23.)

B.    Procedural History2

      Hardie filed his initial complaint on April 16, 2018. (Compl., Dkt.

No. 1.) The court later adopted Magistrate Judge Christian F. Hummel’s



       2
         As a pro se litigant, the court must read Hardie’s pleadings “liberally and
interpret them to raise the strongest arguments that they suggest.” McPherson v.
Coombe, 174 F.3d 276, 280 (2d Cir. 1999) (internal quotation marks and citation
omitted).



                                           4
Report-Recommendation and Order and—to the extent Hardie alleged

them—dismissed with prejudice any claims against defendant police

officers in their official capacities, and dismissed without prejudice claims

for false arrest and false imprisonment. (Dkt. Nos. 12, 16.) At the time,

Hardie’s remaining claims were: (1) claims against individual officers in

their individual capacities, (2) a Monell claim against the City of Albany, (3)

a Fourteenth Amendment deliberate indifference claim against the

individual officers,3 and (4) a Fourth Amendment excessive force claim

against the individual officers. (Dkt. No. 16.) Hardie subsequently filed the

operative complaint, (2d Am. Compl.), which further amended his amended

complaint, (Am. Compl., Dkt. No. 10).

      Defendants asserted thirty-three affirmative defenses in their answer,

(Dkt. No. 28), four of which served as the subject of Hardie’s motion to

strike, (Dkt. No. 29). In response to Hardie’s, motion to strike, defendants

       3
          Notably, the court erred in its September 7, 2018 order, (Dkt. No. 16),
adopting Magistrate Judge Hummel’s Report-Recommendation and Order, (Dkt.
No. 12), by stating that “a Fourteenth Amendment deliberate indifference claim against
the individual officers” remains in this case, (Dkt. No. 16 at 3). Hardie did not bring a
claim of deliberate indifference to medical care against officer Buhner in his complaint,
amended complaint, or second amended complaint. (Compl. at 5; Am. Compl. at 5,
Dkt. No. 10; 2d Am. Compl. at 11.) Hardie also specifies in his motion for partial
summary judgment as to his claim of deliberate indifference to medical care, (Dkt.
No. 50), that he is seeking summary judgment against only officers Jourdin and Dixon,
(id. at 2). Thus, there is no claim for deliberate indifference against officer Buhner.

                                           5
filed a cross-motion to dismiss, (Dkt. No. 34), and moved to dismiss (1)

Hardie’s Monell claims against the City of Albany, (2) any request for

punitive damages against the City of Albany, and (3) any claims alleged

against the individual defendants sued in their official capacities, (Dkt. No.

34, Attach. 2 at 3.) Defendants included certain police reports as an

exhibit to their cross-motion to dismiss. (Dkt. No. 34, Attach. 1).

      On June 10, 2019, Hardie notified the court that he intended to move

for sanctions against officers Jourdin and Dixon, and their counsel,

Stephen Rehfuss. (Dkt. No. 47 at 1-2.) Hardie then moved, on August 15,

2019, for sanctions to be imposed pursuant to Federal Rule of Civil

Procedure 11 against those parties, alleging that the police reports

included in defendants’ cross-motion to dismiss constituted “manufactured”

and “falsifi[ed]” evidence. (Dkt. No. 48 at 2-3.) Hardie also requested

entry of summary judgment in this same motion. (See id. at 9.)

      Shortly thereafter, Hardie filed a separate motion for partial summary

judgment as to his claim against officers Jourdin and Dixon for deliberate

indifference to medical care. (Dkt. No. 50.) In Hardie’s reply in support of

his motion for partial summary judgment, he—in the event of an

unfavorable decision by the court—requests a stay so that he can conduct

                                       6
discovery, and amend his complaint again to include new claims and new

defendants. (Dkt. No. 56 at 9-10.)

                         III. Standards of Review

A.    Motion to Strike

      Federal Rule of Civil Procedure 12(f) permits the court to “strike from

a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “The decision to

grant or deny a motion to strike is vested in the trial judge’s sound

discretion.” Jennison v. Hartford Life & Acc. Ins. Co., No. 3:10-CV-164,

2011 WL 3352449, at *2 (N.D.N.Y. Aug. 3, 2011) (citations omitted). And

“[m]otions to strike affirmative defenses are generally disfavored.” Tardif v.

City of New York, 302 F.R.D. 31, 32 (S.D.N.Y. 2014) (citation omitted).

      Indeed, “[t]he standard to prevail on a motion to strike an affirmative

defense is demanding.” Cent. N.Y. Laborers’ Health v. JWJ Indus., Inc.,

No. 5:12-CV-1319, 2015 WL 12564221, at *14 (N.D.N.Y. Mar. 5, 2015)

(citation omitted). “[T]o prevail on a motion to strike: (1) there may be no

question of fact which might allow the defense to succeed; (2) there may

be no substantial question of law, a resolution of which could allow the

defense to succeed; and (3) the moving party must show that it is

                                      7
prejudiced by the inclusion of the defense.” Id. (quoting Cognex Corp. v.

Microscan Sys., Inc., 990 F. Supp. 2d 408, 418 (S.D.N.Y. 2013)).

B.    Motion to Dismiss

      Federal Rule of Civil Procedure 12(b)(6) provides that a cause of

action shall be dismissed if a complaint fails “to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). For a full discussion of the

governing standard for Rule 12(b)(6), the court refers the parties to its prior

decision in Ellis v. Cohen & Slamowitz, LLP, 701 F. Supp. 2d 215, 218

(N.D.N.Y. 2010).

C.    Motion for Sanctions

      A court has authority to sanction a party under Rule 11(c) if it

determines that the party has made false, misleading, improper, or

frivolous representations to the court in violation of Rule 11(b). See

Williamson v. Recovery Ltd. P’ship, 542 F.3d 43, 51 (2d Cir. 2008).

However, “[a] motion for sanctions must be made separately from any

other motion.” Fed. R. Civ. P. 11(c)(2). “Further, the motion must first be

served upon the offending party, who is then given 21 days to remedy the

sanctionable conduct before the motion may be made to the court.”

Finnan v. Ryan, No. 8:08-CV-259, 2008 WL 4891162, at *7 (N.D.N.Y. Nov.

                                       8
7, 2008). Compliance with these procedural prerequisites is mandatory.

See Williamson, 542 F.3d at 51-52; Hadges v. Yonkers Racing Corp., 48

F.3d 1320, 1328-29 (2d Cir. 1995). Additionally, “even when a district court

finds a violation of Rule 11, the decision whether to impose a sanction . . .

is committed to the district court’s discretion.” Ipcon Collections LLC v.

Costco Wholesale Corp., 698 F.3d 58, 63 (2d Cir. 2012) (internal quotation

marks, citation, and alterations omitted).

D.    Motion for Partial Summary Judgment

      The standard of review pursuant to Rule 56 of the Federal Rules of

Civil Procedure is well established and will not be repeated here. For a full

discussion of the standard, the court refers the parties to its decision in

Wagner v. Swarts, 827 F. Supp. 2d 85, 92 (N.D.N.Y. 2011), aff’d sub nom.

Wagner v. Sprague, 489 Fed. App’x 500 (2d Cir. 2012).

                               IV. Discussion

A.    Hardie’s Motion to Strike

      Defendants included thirty-three affirmative defenses in their answer.

(Dkt. No. 28 at 1-5.) Hardie moves to strike the four affirmative defenses,

which pertain to (1) the applicable statute of limitations, (2) personal

jurisdiction, (3) the applicable provisions of the General Municipal Law, and

                                       9
(4) Hardie’s membership in a protected group. (Dkt. No. 29 at 2-3.) Hardie

argues that these affirmative defenses should be stricken from the answer

because (1) the statute of limitations has not run since he filed his

complaint within one year of the alleged constitutional violation, (2) the

court has personal jurisdiction, (3) the General Municipal Law does not

apply because he did not bring a state law claim against defendants, and

(4) he is a member of a protected group as a citizen of the United States.

(Id.)

        Hardie appears to have a fundamental misapprehension of the legal

significance of the answer and the affirmative defenses cited therein.

Hardie does not argue that there may be no question of fact or law “which

might allow the defense[s] to succeed,” nor does he argue that he is

“prejudiced by the inclusion of the defense[s].” See JWJ Indus., 2015 WL

12564221 at *14. Instead, Hardie effectively asks for judgment as a matter

of law as to the four identified affirmative defenses. (Dkt. No. 29 at 2-3.)

But the affirmative defenses in defendants’ answer are not necessarily

viable defenses, and do not hold any legal weight unless and until motions

are filed on those issues. In fact, “a defendant must only ‘affirmatively

state’ an affirmative defense pursuant to Rule 8(c) and need not meet the

                                      10
[Supreme Court’s] plausibility standard.” Sibley v. Choice Hotels Intern.,

Inc., 304 F.R.D. 125, 133 (E.D.N.Y. 2015). While Hardie’s substantive

arguments appear to have some merit, the viability of defendants’

affirmative defenses can be addressed at a later time. See id. (“A motion

to strike is generally determinable only after discovery and a hearing on the

merits.” (internal quotation marks and citations omitted)). Thus, at this

stage, the court declines to exercise its discretion to strike affirmative

defenses from defendants’ answer. Accordingly, Hardie’s motion to strike,

(Dkt. No. 29), is denied.

B.    Defendants’ Cross-Motion to Dismiss4

      Defendants’ moved to dismiss Hardie’s (1) Monell claim against the

City of Albany for failure to train its employees, (2) request for punitive

damages against the City of Albany—to the extent he makes one, and

(3) claims against officers Jourdin, Dixon, and Buhner in their official

capacities—to the extent Hardie makes such claims. (Dkt. No. 34,

       4
         Defendants submitted an exhibit to their cross-motion to dismiss that includes
various reports created by the Albany Police Department regarding Hardie’s arrest.
(Dkt. No. 34, Attach. 1.) Pursuant to Federal Rule of Civil Procedure 12(d), neither
these submissions nor any other facts put forth by defendants were considered for
purposes of ruling on the cross-motion to dismiss. See Fed. R. Civ. P. 12(d); Fowlkes
v. Adamec, 432 F.3d 90, 95 (2d Cir. 2005) (explaining that in reviewing a motion to
dismiss, a court “must accept the facts alleged in the complaint as true and construe
all reasonable inferences in [the plaintiff's] favor” (citation omitted)).

                                          11
Attach. 3 at 4-6.)

      First, Defendants’ argue that Hardie’s Monell claim against the City of

Albany must be dismissed because he “has failed to set forth any factual

allegations to support a plausible 1983 failure to train cause of action

against the City of Albany,” because he alleges “one isolated incident of

misconduct . . . rather than a pattern or widespread practice,” and “fails to

allege that the misconduct was undertaken and/or known and ratified by a

policymaking municipal employee.” (Dkt. No. 34, Attach. 3 at 5 (citing

Jones v. Town of E. Haven, 691 F.3d 72, 81 (2d Cir. 2012)).)

      A municipality may be liable under § 1983 only “when execution of a

government's policy or custom, whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official policy, inflicts

the injury.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). To

establish a municipal policy or custom, a plaintiff may allege, among other

things, “a failure by policymakers to properly train or supervise their

subordinates, amounting to ‘deliberate indifference’ to the rights of those

who come in contact with the municipal employees.” Prowisor v. Bon-Ton,

Inc., 426 F. Supp. 2d 165, 174 (S.D.N.Y. 2006), aff’d, 232 F. App’x 26 (2d

Cir. 2007) (citation omitted).

                                       12
      To show that a municipality, through its failure to train or supervise

employees, has violated § 1983, three requirements must be met. See

Walker v. City of New York, 974 F.2d 293, 297-98 (2d Cir. 1992). First, the

municipality’s policy maker must know “‘to a moral certainty’ that [his or]

her employees will confront a given situation.’” Id. at 297 (quoting City of

Canton v. Harris, 489 U.S. 378, 390 n.10 (1989)). Second, either the

situation must present the employee with the sort of difficult decision that

training or supervision would ameliorate or there is “a history of employees

mishandling the situation.” Id. Finally, it must be shown that the “wrong

choice by the city employee will frequently cause the deprivation of a

citizen's constitutional rights.” Id. at 298 (citation omitted). “[T]he simple

recitation that there was a failure to train municipal employees does not

suffice to allege that a municipal custom or policy caused the plaintiff's

injury.” Dwares v. City of New York, 985 F.2d 94, 100 (2d Cir. 1993).

Indeed, “[a] single incident alleged in a complaint, especially if it involved

only actors below the policymaking level, generally will not suffice to raise

an inference of the existence of a custom or policy.” Id. (citations omitted).

      Evidence of an unconstitutional action by a police officer will not, on

its own, be enough to prove that the training program the officer received

                                       13
was inadequate, let alone prove that any inadequacy was a result of a

city’s deliberate indifference. See Carnegie v. Miller, 811 F. Supp. 907,

911 (S.D.N.Y. 1993). “Deliberate indifference means that the city made a

‘deliberate choice’ not to train its employees from among various

alternatives.” Pawlicki v. City of Ithaca, 1996 WL 705785, at *2 (N.D.N.Y.

Dec. 5, 1996) (citing Harris, 489 U.S. at 389). “Such deliberate

indifference may be inferred from a failure to supervise: from proof of

repeated complaints of constitutional violations that ‘are followed by no

meaningful attempt on the part of the municipality to investigate or forestall

further incidents.’” Velasquez v. City of New York, 960 F. Supp. 776, 783

(S.D.N.Y. 1997) (quoting Vann v. City of New York, 72 F.3d 1040, 1049

(2d Cir. 1995)). However, “liability will not attach unless the training

inadequacy is closely related to the ultimate injury.” Pawlicki, 1996 WL

705785, at *2 (citation omitted).

      Here, Hardie supports his claim of municipal liability against the City

of Albany for failure to train or supervise its employees primarily with legal

conclusions. (2d Am. Compl. at 21-22.) Indeed, Hardie’s complaint

alleges just one, isolated incident of misconduct. (See generally 2d Am.

Compl.) Further, he did not substantively respond to defendants’ argument

                                       14
in their cross-motion, (Dkt. No. 34), that Hardie has failed to allege a failure

to train cause of action. (See generally Dkt. No. 45.) But even though

Hardie’s complaint is lacking in factual allegations to support this claim, the

Second Circuit instructs the district courts to read a pro se plaintiff’s

complaint liberally, see Lopez v. Jet Blue Airways, 662 F.3d 593, 596 (2d

Cir. 2011), and it would be very difficult for Hardie as a pro se inmate to

gather the necessary facts to support his claim at this early stage in the

litigation—before discovery has even begun. Defendants’ motion to

dismiss as it pertains to Hardie’s Monell claim is therefore denied.

Defendants may renew their arguments following discovery.

      Second, Defendants’ argue that “[i]t is well established that punitive

damages are not available against a government entity.” (Dkt. No. 34,

Attach. 3 at 6 (citing, among other things, New Windsor Volunteer

Ambulance Corps., Inc. v. Meyers, 442 F.3d 101, 122 (2d Cir. 2006)).)

Hardie’s complaint does not seek punitive damages against the City of

Albany. In fact, the complaint makes clear that Hardie is not seeking any

monetary damages against the City of Albany. (2d Am. Compl. at 22.)

Moreover, Hardie confirmed that he is not seeking punitive damages

against it in his response to defendants’ cross-motion to dismiss. (Dkt. No.

                                       15
45 at 3 (“A claim made by me for punitive damages against the City of

Albany does not exist.”).) Defendants’ motion to dismiss as it pertains to

Hardie’s request for punitive damages against the City of Albany—to the

extent his complaint can be read as making such a request—is therefore

granted.

      Finally, Defendants’ argue that “[i]t is well established that, ‘claims

against individual defendants in their official capacities are really claims

against the municipality and, thus, are redundant when[, as is the case

here,] the municipality is also named as a defendant.’” (Dkt. No. 34,

Attach. 3 at 6 (quoting Zachary v. Clinton County, 2003 WL 24197685,

at *2 (N.D.N.Y. Jan. 10, 2003)).) On September 7, 2018, all claims against

officers Jourdin, Dixon, and Buhner in their official capacities were

dismissed with prejudice. (Dkt. No. 16 at 2-3.) Although the term “official

capacity” appears in Hardie’s second amended complaint, he also includes

the words “in their individual capacity” at the end of the causes of action

against these defendants. (2d Am. Compl. at 9-11.) In any event, Hardie

confirmed in his response to defendants’ cross-motion to dismiss that his

complaint should not be read to include any claims against the individual

defendants in their official capacities. (Dkt. No. 45 at 3 (“A claim made by

                                       16
me to sue the . . . defendant police officers in their official capacit[ies] does

not exist in my complaint.”).) Defendants’ motion to dismiss as it pertains

to Hardie’s claims against officers Jourdin, Dixon, and Buhner in their

official capacities—to the extent his complaint can be read as bringing

such claims—is granted.

C.    Hardie’s Motion for Sanctions

      Hardie moves for sanctions against officers Jourdin and Dixon, as

well as their counsel, Stephen Rehfuss. (Dkt. No. 48.) Hardie alleges that

the Albany Police Department’s “Admissions Screening Sheet” prepared

for Hardie’s arrest was falsified and contained forgery and other

inaccuracies. (Id. at 3-7, 10-11.) Hardie also challenges Rehfuss’ affidavit,

which was filed in support of defendants’ cross-motion to dismiss. (Id. at 3-

7, 12-15.)

      It is readily apparent that Hardie has failed to satisfy the Rule 11

requirements, as the request for sanctions was not filed separately from

any other motion as required by Rule 11(c). See Fed. R. Civ. P. 11(c)(2).

Instead, Hardie moves the court for partial summary judgment in the same

motion as his motion for sanctions. (Dkt. No. 48 at 1, 9.) Hardie’s motion

therefore must be denied. See Cole v. Stephen Einstein & Associates,

                                       17
P.C., 365 F. Supp. 3d 319, 335 (W.D.N.Y. 2019) (“Any motion seeking

Rule 11 sanctions that does not comply with [its] provisions must be

denied.” (quoting Intravaia ex rel. Intravaia v. Rocky Point Union Free Sch.

Dist., No. 12-CV-0642, 2014 WL 7338849, at *3 (E.D.N.Y. Dec. 22,

2014))). Even assuming that Hardie complied with the requirements of

Rule 11, there is nothing to suggest that the Admissions Screening Sheet

was falsified or contained forgery, or that sanctions are otherwise

appropriate. For these reasons, Hardie’s motion for sanctions is denied.5

D.   Hardie’s Motion for Partial Summary Judgment

     Hardie moves for partial summary judgment as to his claim of

deliberate indifference to serious medical needs against officers Jourdin

and Dixon in their individual capacities. (Dkt. No. 50 at 2, 14.) Hardie

argues that summary judgment is warranted as to this claim because he

was injured due to defendant police officers’ use of excessive force on him,

he was then deprived of medical care by officers Jourdin and Dixon, the

emergency medical services agencies in Albany do not have a record of

treating him or being dispatched for him on the night of his arrest, and

      5
         To the extent Hardie filed this motion to contest the accuracy of the assertions
made in the Admissions Screening Sheet, Hardie is free to challenge this document
and all other evidence put forth by defendants at the appropriate time.

                                           18
because the only evidence defendants have to counter these facts is

falsified, and thus, inadmissible. (Id. at 2-6, 9-12.) In response,

defendants argue that Hardie has no basis for suggesting that the

documents attached as an exhibit to their cross-motion to dismiss were

“falsified, altered, forged or changed in some manner.” (Dkt. No. 53 at 1.)

Defendants annexed to their response an affidavit from Meaghan Hupe,

who worked for the Albany Police Department as the booking clerk and

who was responsible for preparing the contested documents. (Dkt. No. 53,

Attach. 2.) Hupe testified that “all of the writing except for the supervisor’s

signature was completed by [her] and that the Admissions Screening

Sheet introduced by defendants is “a true and accurate copy of the

original.” (Id. at 6) Previously, defendants argued that summary judgment

“would be inappropriate on the basis that no discovery has been

conducted.” (Dkt. No. 34, Attach. 2 at 2.)

      To establish a claim for deliberate indifference to serious medical

needs, a plaintiff must show that (1) he had a serious medical condition

that was (2) met with deliberate indifference by the defendants. See

Weyant v. Okst, 101 F.3d 845, 856 (2d Cir. 1996). Thus, deliberate

indifference has two necessary components, one objective and the other

                                       19
subjective. See Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996).

“Objectively, the alleged deprivation must be sufficiently serious, in the

sense that a condition of urgency, one that may produce death,

degeneration, or extreme pain exists. Subjectively, the charged official

must act with a sufficiently culpable state of mind.” Id. (internal quotation

marks and citations omitted).

      The motion for partial summary judgment fails on the merits. As the

moving party, Hardie has the burden to demonstrate that no genuine issue

of material fact exists as to his claim of deliberate indifference to medical

care. See Nick’s Garage, Inc. v. Progressive Casualty Ins. Co., 875

F.3d 107, 114 (2d Cir. 2017) (“[O]n a motion for summary judgment, the

burden is on the movant to show that it ‘is entitled to judgment as a matter

of law.’” (quoting Fed. R. Civ. P. 56(a))); Amore v. Novarro, 624 F.3d 522,

529 (2d Cir. 2010) (explaining that in evaluating the material facts, the

court “construes all evidence in the light most favorable to the non-moving

party, drawing all inferences and resolving all ambiguities in [its] favor”

(citations omitted)). Hardie has not met this burden. On the one hand,

Hardie argues that he had a serious medical need, that defendants knew

about it, and that defendants were deliberately indifferent to providing

                                       20
Hardie treatment for it. (See generally Dkt. No. 50.) In support of his

assertion, he relies on, among other things, the absence of any treatment

record. (Id. at 4-7.) On the other hand, defendants’ rely on an affidavit and

police reports, which demonstrate that the Albany Police Department

offered Hardie medical care and he refused it. (Dkt. No. 53 at 2;

Attachs. 1, 2.) At this early stage there is plainly an issue of fact sufficient

to defeat summary judgment.

      In any event, Hardie’s motion for partial summary judgment—filed

before discovery has commenced—is premature and is denied for that

independent reason. See Assoc. of Car Wash Owners, Inc. v. City of New

York, 911 F.3d 74, 83 (2d Cir. 2018) (“Only in the rarest of cases may

summary judgment be granted against a [party] who has not been afforded

the opportunity to conduct discovery.” (quoting Hellstrom v. U.S. Dep’t of

Veterans Affairs, 201 F.3d 94, 97 (2d Cir. 2000))); Hellstrom, 201 F.3d at

97 (“The nonmoving party must have had the opportunity to discover

information that is essential to his opposition to the motion for summary

judgment.” (internal quotation marks and citations omitted)).

      Additionally, Hardie fails to comply with Local Rule 7.1 by failing to



                                       21
provide a separate statement of material facts and a memorandum of law.6

Instead, Hardie has combined argument and facts in his motion for partial

summary judgment. (Dkt. No. 50.) “[P]ro se status ‘does not exempt a

party from compliance with relevant rules of procedural and substantive

law.’” Cogswell v. Rodriguez, 304 F. Supp. 2d 350, 355 (E.D.N.Y. 2004)

(quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)). Thus, Hardie’s

motion must be denied for this reason as well.

      Hardie’s motion for partial summary judgment is denied without

prejudice to refile upon the completion of discovery.7

       6
         Pursuant to the Local Rules of Practice, “all motions and opposition to motions
require a memorandum of law, supporting affidavit, and proof of service on all the
parties.” N.D.N.Y. L.R. 7.1(a). “Any motion for summary judgment shall contain a
Statement of Material Facts. The Statement of Material Facts shall set forth, in
numbered paragraphs, each material fact about which the moving party contends
there exists no genuine issue. Each fact listed shall set forth a specific citation to the
record where the fact is established. . . . Failure of the moving party to submit an
accurate and complete Statement of Material Facts shall result in a denial of the
motion.” N.D.N.Y. L.R. 7.1(a)(3).
       7
         In Hardie’s reply in support of his motion for partial summary judgment, (Dkt.
No. 56), he makes additional requests in the event that the court declines to sanction
defendants as requested in his motion for sanctions, (Dkt. No. 48). Specifically, Hardie
requests a stay on his motion for sanctions and motion for partial summary judgment
in order to (1) conduct discovery, (2) seek leave to amend his complaint again, and
(3) add new defendants and claims to his second amended complaint. (Dkt. No. 56
at 9-10.) Hardie’s request is procedurally improper. See Ernst Haas Studio, Inc. v.
Palm Press Inc., 164 F.3d 110, 112 (2d Cir. 1999) (“[N]ew arguments may not be
made in a reply brief.” (citation omitted)). However, Hardie is free to file a motion for
leave to amend his second amended complaint to add new defendants and claims,
and Hardie will be free to conduct discovery once the discovery phase of the case
begins. Hardie’s request for a stay, (Dkt. No. 56), is denied.

                                           22
                                 V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that Hardie’s motion to strike (Dkt. No. 29) is DENIED;

and it is further

      ORDERED that defendants’ cross-motion to dismiss (Dkt. No. 34) is

GRANTED IN PART and DENIED IN PART as follows:

             GRANTED to the extent that Hardie’s Second Amended

             Complaint (Dkt. No. 17) seeks punitive damages against the

             City of Albany, which claim for relief is DISMISSED; and

             GRANTED to the extent that Hardie’s Second Amended

             Complaint alleges claims against officers Jourdin, Dixon, and

             Buhner in their official capacities, which claims are

             DISMISSED; and

             DENIED in all other respects; and it is further

      ORDERED that the following claim remains against the City of

Albany: a Monell claim for failure to train or supervise its employees in

relation to Hardie’s arrest; and it is further

      ORDERED that the following claim remains against officers Jourdin



                                        23
and Dixon: a Fourteenth Amendment deliberate indifference claim in their

individual capacities, and it is further

      ORDERED that the following claim remains against officers Jourdin,

Dixon, and Buhner: a Fourth Amendment excessive force claim in their

individual capacities; and it is further

      ORDERED that Hardie’s motion for sanctions (Dkt. No. 48) is

DENIED; and it is further

      ORDERED that Hardie’s motion for partial summary judgment (Dkt.

No. 50) is DENIED; and it is further

      ORDERED that Hardie’s request for a stay (Dkt. No. 56) is DENIED;

and it is further

      ORDERED that the parties shall contact Magistrate Judge Hummel

to schedule further proceedings; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

October 25, 2019
Albany, New York




                                           24
